Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/01/2022 has been entered. 

 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 08/01/2022 
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (PE2E, NPL-ACM, Google, etc.);
Claims 1, 4-11, 13-19 and 21-23 (renumbered 1-19) are allowed.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 08/01/2022  has been considered (see form-1449, MPEP 609).

Terminal Disclaimer
The Terminal Disclaimer filed on 08/01/2022  and 09/07/2022 has been acknowledged and has been approved.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The invention is directed: Allocate and reassign unique identifier to content item associated with an account at a content management system to synchronize from source to target system.

The closest prior arts are Hunter et al. (US PGPUB 2014/0189355, hereinafter Hunter) in view of Whaley et al. (US PGPUB 2015/0186668, hereinafter Whaley) are generally directed to various aspect of method, non-transitory computer-readable medium and computer device for identifies a communication, between a storage environment and a client device, associated with a globally unique identifier for a content item stored in at least one of the storage environment and the client device which prevent unauthorized access to content item data, such as through spoofing or ancillary information leakage, further disclose synchronization server that verifies access to the volume by the first client and includes the commit record in a change set containing a set of commit records associated with the volume.
 	However, none of Hunter and whaley teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 11, and 19. For examples, it failed to teach sending, to the content management system, a request to verify a uniqueness of the second unique identifier at the content management system; after sending the request to verify the uniqueness of the second unique identifier, adding a node representing the first content item to a local tree at the client device, the node identifying the first content item based on the second unique identifier and the local tree representing a local state of content items at the client device; based on a response to the request, determining whether the second unique identifier is verifiably unique at the content management system, wherein the request to verify includes a block or blocklist associated with the second content item, or a hash of at least a portion of the second content item.

This feature in light of other features, when considered as a whole, in the independent claims 1, 11 and 19 are allowable over the prior arts of record.

An updated search for prior art on PE2E database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 11 and 19. 
	The dependent claims depending upon claims 1, 11 and 19 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163